DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 30 November 2021 has been entered. Claims 1-16 are pending in the application. Applicant’s amendments to the Abstract have overcome each and every objection previously set forth in the Non-Final Office Action mailed 30 August 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (WO 2019071184 A1) in view of Yoneda et al. (WO 2012153633 A1) (references herein made with respect to English Machine Translation) and further in view of Lyon et al. (US 2017/0150630 A1).

Regarding claim 1, Fuhr meets the claim limitations of the power storage module (lithium ion battery module 28, para. [0045], Fig. 4) comprising:
a plurality of battery cells stacked in one direction (cell stacks 50 comprised of battery cells 54 stacked in one direction, para. [0046], Figs. 6-8); and
a battery case that houses the plurality of battery cells (battery housing 42 with four cell stacks 50a-50d of battery cells 54, para. [0060], Fig. 8),
wherein the battery case comprises: a case main body formed in a tubular shape having an axial direction (y-direction, Modified Fig. 8 of Fuhr) that is a first orthogonal direction orthogonal to a stacking direction (x-direction, Modified Fig. 8 of Fuhr) of the plurality of battery cells (battery housing 42 with four cell stacks 50a-50d of battery cells 54, para. [0060], Fig. 8), and the case main body having inside a housing space that houses the plurality of battery cells (cell region 52, para. [0045], Fig. 4).
Fuhr further discloses wherein the battery case comprises a plurality of partition walls (dividers 72, para. [0051], Fig. 5) connected to an inner surface of the case main body (dividers 72 are integrally formed with the battery housing 42, para. [0051], Fig. 5), wherein the plurality of partition walls are arranged to be spaced from each other in the stacking direction (each cell compartment 74 is isolated from every other cell compartment 74, para [0050], Fig. 5), partition the housing space into a plurality of division spaces (cell 

    PNG
    media_image1.png
    485
    685
    media_image1.png
    Greyscale

Fuhr further discloses that the cell compartments 74 are sized to receive a corresponding one battery cell stack of the plurality of battery cell stacks (para. [0009], [0054]). Each cell stack 50 need not include three battery cells 54 and each may include more or less than three battery cells (para. [0060]). Additionally, an alternative number of dividers 72 may be used to form any number of cell compartments 74 to accommodate any number of cell stacks 50 (para. [0060]). Fuhr further discloses a heat sink 66 (para. [0048]) to improve heat dissipation of the battery overall. Fuhr fails to teach cell compartments 74 such that the lengths of the compartments become smaller toward a middle from an end of the housing space in the stacking direction (x-direction, Modified Fig. 8 of Fuhr). 
Yoneda teaches a large-capacity battery pack with a plurality of sub-holders (first sub-holder 12 and second sub-holder 13 that hold a plurality of battery cells 11 (pg. 3, para. [0002]). Yoneda further teaches that a secondary battery cell arranged near the center of a battery pack is surrounded by a large number of secondary battery cells, thereby negatively affecting the heat dissipation in said cell relative to cells not in the center (pg. 3, para. [0002]). Additionally, Yoneda teaches stacking different numbers of battery cells in different sub-holders such that heat dissipation can be improved (pg. 4, para. [0003]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell stacks arranged near the center of the battery of Fuhr to reduce the number of cells in the center compartments, as taught by Yoneda, with a reasonable expectation of success in improving heat dissipation in the stack and accordingly, the battery as a whole. Since the cell compartments of Fuhr are sized to receive a single cell stack, reducing the number of cells in any one stack would correspond with a change in the length of the resulting cell compartment. Therefore, the teachings of Fuhr as modified by Yoneda read on the claim limitation “wherein lengths of the plurality of division spaces in the stacking direction become smaller toward a middle from an end of the housing space in the stacking direction.”
Fuhr further discloses wherein the dividers 72 integrally formed with the battery housing 42 are of a polymeric nature allowing some degree of flexibility [0053]. Fuhr fails to provide additional details regarding the material of the dividers. 
Lyon teaches an electrical module 136 having a housing 202 that defines a cavity 218 receiving an electrical device, such as a battery cell [0025]. The housing further includes partition walls to divide the cavity 218 into discrete sub-cavities [0028]. Lyon teaches that the 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the housing, and additionally the integrated partition walls, of Modified Fuhr such that they were formed of a material having a high thermal conductivity, as taught by Lyon, with a reasonable expectation of success in dissipating heat generated by battery cells through the partition walls and the housing to the external environment. Modified Fuhr therefore reads on the claim limitation “and [a plurality of partition walls] transmit heat generated in the plurality of battery cells to the case main body” because the heat necessarily would be transmitted to the case main body before further being transmitted to the environment.

Regarding claim 2, Modified Fuhr meets the claim limitations of the power storage module of claim 1 as set forth above. Fuhr additionally discloses wherein the case main body is formed in a rectangular tubular shape (para. [0043], Fig. 4) having a pair of first side walls that are arranged to be spaced from each other in the stacking direction (outer walls 80 in the stacking direction, Fig. 4) and a pair of second side walls that are arranged to be spaced from each other in a second orthogonal direction which is orthogonal to the stacking direction and the first orthogonal direction (outer walls 80 in the non-stacking direction, z-direction of Modified Fig. 8 of Fuhr applied to Fig. 4),
each of the partition walls is formed to extend in the second orthogonal direction (z-direction of Modified Fig. 8 of Fuhr applied to Fig. 5), and 
	each of both ends of each of the partition walls in the second orthogonal direction is connected to each of the pair of second side walls (dividers 72 are integrally formed with the battery housing 42, para. [0051], Fig. 5).


    PNG
    media_image2.png
    357
    642
    media_image2.png
    Greyscale
Regarding claim 3, Modified Fuhr meets the claim limitations of the power storage module of claim 1 as set forth above. Fuhr additionally discloses wherein an outer surface (Modified Fig. 4 of Fuhr below) of the first side wall (Modified Fig. 4 of Fuhr below) faces an outside of the case main body is formed to be inclined (incline, Modified Fig. 5 of Fuhr) so as to face further outside of the case main body in the stacking direction toward a middle from both ends of the first side wall in the second orthogonal direction (Modified Fig. 5 of below), and an inner surface of the first side wall that faces an inside of the case main body in the stacking direction is formed in a flat surface (flat inner surface, Modified Fig. 5 of Fuhr) that is orthogonal to the stacking direction (Modified Fig. 5 of Fuhr below).
   
Regarding claim 8, Modified Fuhr meets the claim limitations of the power storage module of claim 1 as set forth above. Modified Fuhr further discloses wherein the dividers 72 are integrally formed with the battery housing 42 and are formed of a high thermal conductivity, as set forth above in the analysis of claim 1. Modified Fuhr accordingly reads on the claim limitation “wherein the plurality of partition walls are formed of a material having a high thermal conductivity.”

Regarding claim 9, Modified Fuhr meets the claim limitations of the power storage module of claim 8 as set forth above. Modified Fuhr accordingly reads on the claim limitation “wherein the case main body is formed of a material having a high thermal conductivity.”

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (WO 2019071184 A1) in view of Yoneda et al. (WO 2012153633 A1) and further in view of Lyon et al. (US 2017/0150630 A1) as applied to claim 2 above with respect to claim 4 and as applied to claim 3 with respect to claim 6, and further in view of Kishii et al. (US 2016/0315299 A1) and further in view of Park et al. (WO 2020/145530 A1) (references herein made with respect to English Machine Translation).

Regarding claims 4 and 6, Modified Fuhr meets the claim limitations of the power storage module of claims 2 and 3 above, respectively, as set forth above. Fuhr additionally 
 Kishii teaches a battery module with housing parts for a plurality of batteries (battery module 100, battery housing parts 13, batteries 5, para. [0035], Figs. 1-2). Kishii further teaches said module with a protrusion (fixing part 30, para. [0028], Fig. 2) located on the outside of a battery case (lower side battery case 2, para. [0028], Fig. 2). These fixing parts can be used to fasten the power storage module to an installation surface and/or to the vehicle within which the module is contained (para. [0028]). Kishii additionally teaches that there may be a fixing part located on both upper case 1 and lower case 2 formed with a hollow cylindrical shape in height direction H (para. [0028], Fig. 2, Modified Fig. 1 of Kishii below). The cylindrical shape is coupled from the lower reference part to the upper reference part as indicated in Kishii by “inserting bolts into hollow inner parts of fixing parts 30 so as to couple respective fixing parts 30” (para. [0028]). 

    PNG
    media_image3.png
    416
    655
    media_image3.png
    Greyscale


Park teaches a power module containing multiple can-type secondary batteries (abstract) suited for an automobile (pg. 3, para. [0004]). Park further teaches the use of a protrusion part (bumper 240, pg. 5 para. [0012], Figs. 9-10) configured to absorb external shock (pg. 5, para. [0012]) applied to the module. Park further teaches that the extended portion protrudes from an outer surface of the second side wall (wall not in the stacking direction) such that the shock is not directly transmitted to the secondary battery cell. Instead, Park teaches wherein the protrusion part overlaps with the partition wall (outer wall of the module case 210c, pg. 5 para. [0012], Fig. 8) of the individual module case (module case 210, pg. 5 para. [0012], Fig. 4), such that the protrusion part and the partition wall preferentially collide with each other so that the protrusion part absorbs more of the external force (pg. 5, para. [0012]). 
It would therefore be obvious to one having ordinary skill in the art before the effective filing date to modify the case body of Modified Fuhr to contain the protrusion part taught by Kishii placed on the second side wall wherein the protrusion part overlaps the partition wall in 

Regarding claims 5 and 7, Modified Fuhr meets the claim limitations of the power storage module of claims 4 and 6, respectively, as set forth above. Additionally, Modified Fuhr discloses the wherein the protrusion part is a boss part having a tubular shape that extends in the first orthogonal direction (Modified Kishii Fig. 1) as a hollow cylindrical shape which implies some length. Any amount of length from one fixing part to the other would read on the claimed invention’s tubular protrusion extending in the second orthogonal direction, the axial direction, H.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (WO 2019071184 A1) in view of Yoneda et al. (WO 2012153633 A1) (references herein made with respect to English Machine Translation) and further in view of Ju et al. (US 2016/0276635 A1).

Regarding claim 10, Fuhr meets the claim limitations of the power storage module (lithium ion battery module 28, para. [0045], Fig. 4) comprising:
a plurality of battery cells stacked in one direction (cell stacks 50 comprised of battery cells 54 stacked in one direction, para. [0046], Figs. 6-8); and
a battery case that houses the plurality of battery cells (battery housing 42 with four cell stacks 50a-50d of battery cells 54, para. [0060], Fig. 8),
wherein the battery case comprises: a case main body formed in a tubular shape having an axial direction (y-direction, Modified Fig. 8 of Fuhr) that is a first orthogonal direction orthogonal to a stacking direction (x-direction, Modified Fig. 8 of Fuhr) of the plurality of battery cells (battery housing 42 with four cell stacks 50a-50d of battery cells 54, para. [0060], Fig. 8), and the case main body having inside a housing space that houses the plurality of battery cells (cell region 52, para. [0045], Fig. 4).
Fuhr further discloses wherein the battery case comprises a plurality of partition walls (dividers 72, para. [0051], Fig. 5) connected to an inner surface of the case main body (dividers 72 are integrally formed with the battery housing 42, para. [0051], Fig. 5), wherein the plurality of partition walls are arranged to be spaced from each other in the stacking direction (each cell compartment 74 is isolated from every other cell compartment 74, para [0050], Fig. 5), and wherein the plurality of partition walls partition the housing space into a plurality of division spaces (cell compartments 74 formed from dividers 72, para. [0050], Fig. 5) that are arranged in the stacking direction (x-direction of Modified Fig. 8 of Fuhr applied to Fig. 5). 

    PNG
    media_image1.png
    485
    685
    media_image1.png
    Greyscale

Fuhr further discloses that the cell compartments 74 are sized to receive a corresponding one battery cell stack of the plurality of battery cell stacks (para. [0009], [0054]). Each cell stack 50 need not include three battery cells 54 and each may include more or less than three battery cells (para. [0060]). Additionally, an alternative number of dividers 72 may be used to form any number of cell compartments 74 to accommodate any number of cell stacks 50 (para. [0060]). Fuhr further discloses a heat sink 66 (para. [0048]) to improve heat dissipation of the battery overall. Fuhr fails to teach cell compartments 74 such that the lengths of the compartments become smaller toward a middle from an end of the housing space in the stacking direction (x-direction, Modified Fig. 8 of Fuhr). 
Yoneda teaches a large-capacity battery pack with a plurality of sub-holders (first sub-holder 12 and second sub-holder 13 that hold a plurality of battery cells 11 (pg. 3, para. [0002]). Yoneda further teaches that a secondary battery cell arranged near the center of a battery pack is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell stacks arranged near the center of the battery of Fuhr to reduce the number of cells in the center compartments, as taught by Yoneda, with a reasonable expectation of success in improving heat dissipation in the stack and accordingly, the battery as a whole. Since the cell compartments of Fuhr are sized to receive a single cell stack, reducing the number of cells in any one stack would correspond with a change in the length of the resulting cell compartment. Therefore, the teachings of Fuhr as modified by Yoneda read on the claim limitation “wherein lengths of the plurality of division spaces in the stacking direction become smaller toward a middle from an end of the housing space in the stacking direction.”
Modified Fuhr discloses wherein the side walls of the power storage module have a flat inner surface with an inclined outer surface, as previously discussed in the analysis of claim 3 above in Modified Figs. 4 and 5 of Fuhr. Modified Fuhr therefore fails to disclose wherein the side walls are formed in an arc shape.
Ju teaches a battery pack including a pack housing and a curved battery cell sealed in the battery case ([0008], Figs. 1-2). Ju further teaches that the battery pack may adopt a curved pack housing having a battery cell receiving space with curved surfaces to prevent occurrence of a spring back phenomenon and to prevent change in curvature due to external impact [0010]. In 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shape of the side walls of Modified Fuhr such that were curved, as taught by Ju, with a reasonable expectation in providing protection for the battery cell from external impact. The Courts have held that changes in shape, absent evidence that a particular configuration is significant, is a matter of obvious design choice to one of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B). Modified Fuhr therefore reads on the claim limitation “wherein a pair of side walls of the case main body is formed in an arc shape” because the curved shape described above is an arc shape. 

Regarding claim 11, Modified Fuhr meets the claim limitations of the power storage module of claim 10 as set forth above. Fuhr additionally discloses wherein the case main body is formed in a rectangular tubular shape (para. [0043], Fig. 4) having a pair of first side walls that are the pair of side walls and are arranged to be spaced from each other in the stacking direction (outer walls 80 in the stacking direction, Fig. 4) and a pair of second side walls that are arranged to be spaced from each other in a second orthogonal direction which is orthogonal to the stacking direction and the first orthogonal direction (outer walls 80 in the non-stacking direction, z-direction of Modified Fig. 8 of Fuhr applied to Fig. 4),
wherein each of the partition walls is formed to extend in the second orthogonal direction (z-direction of Modified Fig. 8 of Fuhr applied to Fig. 5), and 
each of both ends of each of the partition walls in the second orthogonal direction is connected to each of the pair of second side walls (dividers 72 are integrally formed with the battery housing 42, para. [0051], Fig. 5).

Regarding claim 12, Modified Fuhr meets the claim limitations of the power storage module of claim 11 as set forth above. Fuhr additionally discloses wherein an outer surface (Modified Fig. 4 of Fuhr below) of the first side wall (Modified Fig. 4 of Fuhr below) faces an outside of the case main body is formed to be inclined (incline, Modified Fig. 5 of Fuhr) so as to face further outside of the case main body in the stacking direction toward a middle from both ends of the first side wall in the second orthogonal direction (Modified Fig. 5 of below), and an inner surface of the first side wall that faces an inside of the case main body in the stacking direction is formed in a flat surface (flat inner surface, Modified Fig. 5 of Fuhr) that is orthogonal to the 
    PNG
    media_image2.png
    357
    642
    media_image2.png
    Greyscale
stacking direction (Modified Fig. 5 of Fuhr below).
   


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (WO 2019071184 A1) in view of Yoneda et al. (WO 2012153633 A1) and further in view of Ju et al. (US 2016/0276635 A1) as applied to claim 11 above with respect to claim 13 and as applied to claim 12 with respect to claim 15, and further in view of Kishii et al. (US 2016/0315299 A1) and further in view of Park et al. (WO 2020/145530 A1) (references herein made with respect to English Machine Translation).

Regarding claims 13 and 15, Modified Fuhr meets the claim limitations of the power storage module of claims 11 and 12 above, respectively, as set forth above. Fuhr additionally discloses that the power storage module is to be used in a vehicle (para. [0004]), but does not provide details on how to attach the power storage battery to the vehicle. Modified Fuhr fails to teach wherein a protrusion part protrudes from an outer surface of the second side wall and overlaps the partition wall in the second orthogonal direction.
 Kishii teaches a battery module with housing parts for a plurality of batteries (battery module 100, battery housing parts 13, batteries 5, para. [0035], Figs. 1-2). Kishii further teaches said module with a protrusion (fixing part 30, para. [0028], Fig. 2) located on the outside of a battery case (lower side battery case 2, para. [0028], Fig. 2). These fixing parts can be used to fasten the power storage module to an installation surface and/or to the vehicle within which the module is contained (para. [0028]). Kishii additionally teaches that there may be a fixing part located on both upper case 1 and lower case 2 formed with a hollow cylindrical shape in height direction H (para. [0028], Fig. 2, Modified Fig. 1 of Kishii below). The cylindrical shape is coupled from the lower reference part to the upper reference part as indicated in Kishii by 

    PNG
    media_image3.png
    416
    655
    media_image3.png
    Greyscale


Park teaches a power module containing multiple can-type secondary batteries (abstract) suited for an automobile (pg. 3, para. [0004]). Park further teaches the use of a protrusion part (bumper 240, pg. 5 para. [0012], Figs. 9-10) configured to absorb external shock (pg. 5, para. [0012]) applied to the module. Park further teaches that the extended portion protrudes from an outer surface of the second side wall (wall not in the stacking direction) such that the shock is not directly transmitted to the secondary battery cell. Instead, Park teaches wherein the protrusion part overlaps with the partition wall (outer wall of the module case 210c, pg. 5 para. [0012], Fig. 8) of the individual module case (module case 210, pg. 5 para. [0012], Fig. 4), such that the protrusion part and the partition wall preferentially collide with each other so that the protrusion part absorbs more of the external force (pg. 5, para. [0012]). 
It would therefore be obvious to one having ordinary skill in the art before the effective filing date to modify the case body of Modified Fuhr to contain the protrusion part taught by 

Regarding claims 14 and 16, Modified Fuhr meets the claim limitations of the power storage module of claims 13 and 15, respectively, as set forth above. Additionally, Modified Fuhr discloses the wherein the protrusion part is a boss part having a tubular shape that extends in the first orthogonal direction (Modified Kishii Fig. 1) as a hollow cylindrical shape which implies some length. Any amount of length from one fixing part to the other would read on the claimed invention’s tubular protrusion extending in the second orthogonal direction, the axial direction, H.

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. The arguments with respect to claim(s) 1, and claims 2-7 by virtue of their dependence on claim 1, are directed toward the ground of rejection addressing the unamended claims. The amendments necessitate a new ground of rejection to which Applicant’s arguments do not apply. Additionally, the Examiner notes that the amended claim language “[a plurality of partition walls] transmit heat…” of claim 1 will be included in any material with any thermal conductivity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571) 272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.K./Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728